Citation Nr: 1426401	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-47 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected low back strain.

2.  Entitlement to service connection for degenerative disk disease of the lumbar spine with herniated disks at L4-5 and L5-S1, to include as secondary to his service-connected low back strain.

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of entitlement to an increased rating for service-connected low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine with herniated disks at L4-5 and L5-S1 is related to his service-connected lumbar spine strain.

2.  The Veteran's radiculopathy of the left lower extremity is related to his degenerative disc disease of the lumbar spine.
CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine with herniated disks at L4-5 and L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in letters to the Veteran dated in February 2009 and March 2009.

The duty to assist has also been satisfied.  The Veteran's pertinent medical records have been secured.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran was afforded VA examinations in March 2009 and May 2010.  The VA examiners provided negative etiological opinions concerning the Veteran's service connection claims.  But due to a failure to fully consider the Veteran's contentions, the Board found the respective opinions to be insufficient.  To rectify the omission and afford the Veteran the assistance he is due, the Board requested a medical opinion pursuant to VHA Directive 1602-01 (February 4, 2013).  In response, a qualified VA physician reviewed the entire record and provided a medical opinion which included a thorough discussion of the Veteran's relevant medical history, and the likely etiology of the Veteran's degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity.  See April 2014 VHA Opinion Letter; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As such, the medical evidence of record is sufficient to make a determination regarding the Veteran's claims of entitlement to service connection for degenerative disc disease and service connection for radiculopathy.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims before the Board.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity.  He maintains that his degenerative disc disease was present in service and was not found because neither an MRI nor a CT scan was conducted.  Alternatively, he has argued that his degenerative disc disease is secondary to his service-connected lumbar strain.  As for service connection for radiculopathy of the left lower extremity, the Veteran claims that the condition is secondary to his service-connected lumbar strain.

The Veteran's July 1985 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  Service treatment records show treatment for numerous complaints of low back pain.  X-rays of the lumbar spine taken in March 1988 noted "slight scoliosis, may be positional."  An August 1989 treatment record notes the Veteran's history of intermittent back pain brought on by improper lifting technique.  Upon examination, the Veteran's spine was found to be tender to palpation over the L4 and L5 area of the spine.  However, the Veteran's treatment records do not show complaints of radiation of pain to the left lower extremity.  In his April 1990 Report of Medical History, the Veteran reported a history of chronic low back pain and noted that he had gone to "back school."  However, his April 1990 separation examination reflected normal clinical findings of the spine.  

An October 1992 statement from the Veteran's private chiropractor indicated that he had treated the Veteran for low back pain since November 1991.  He stated the back pain had been present since January 1988.  He diagnosed the Veteran with lumbar subluxations with radiculitis.  In October 1992, the Veteran underwent a VA examination at which he reported a history of intermittent low back pain since 1987 with occasional radiation down the left leg.  X-rays of the lumbar spine were noted to be negative.  After physical examination, the assessment was low back strain with slightly limited range of motion.

In a November 1993 private treatment record, the Veteran complained of both thoracic and lumbar spine pain but no assessment was given.  He was seen again in April 1995 for complaints of increased low back pain.  An MRI scan showed a disc bulge with probable herniation to the left of midline at the L5-S1 level with deviation of the left nerve root and a mild to moderate midline disc bulge at the L4-L5 level.  In May 1995, he saw a neurologist and underwent a lumbar epidural injection.

A March 2010 letter from the Veteran's private chiropractor states that he saw the Veteran in October 2008 for an episode of low back pain.  This chiropractor noted the Veteran's report that his pain was in the same spot that he had injured multiple times while in the military.  X-rays taken showed mild degenerative changes at the L4-L5 level.  The chiropractor also noted that the Veteran exhibited a mild decreased lumbar lordosis, which may have been due to muscle splinting.  The chiropractor stated that, without reviewing all of the Veteran's medical records, it would be impossible to determine that his degenerative changes in his low back are positively related to his military injuries; however, he stated that there is a high likelihood if his areas were in the same spot as his lumbar deterioration that they could be related.  He stated that if a person has an injury in their spine, that injury restricts normal range of motion and this leads to abnormal mobility causing deterioration/dehydration to the lumbar disc, then leading to early degenerative changes.

The Veteran had another MRI scan conducted in January 2009 that showed there was a broad-based left central to subarticular disc protrusion compressing the left ventral thecal sac and producing mild compression of the left L5 nerve root within the subarticular region at the L4-L5 level; and a broad-based left central to subarticular disc protrusion producing moderate compression of the left S1 nerve root within the left subarticular region at the L5-S1 level.

In March 2009 and May 2010, the Veteran underwent VA examinations in conjunction with his current claim for service connection for degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity.  After reviewing the claims file and examining the Veteran, both VA examiners stated that the Veteran has a lumbar strain and degenerative disc disease of the lumbar spine with radiculopathy to the left lower extremity.  They both opined that the Veteran's degenerative disc disease of the lumbar spine was less likely than not related to his lumbar strain diagnosis and mechanical back diagnosis made in the service.  These opinions are essentially based on the fact that a diagnosis of degenerative disc disease is not seen in service and not until 1995, which was five years after service.  As for the radiculopathy of the left lower extremity, the examiners opined that it was related to the Veteran's degenerative disc disease of the lumbar spine and not his service-connected lumbar strain.

The Board notes that neither VA examiner directly addressed the Veteran's contentions that his low back pain beginning in 1995 was in the same area as it was in service.  The VA examiners also did not address the Veteran's contentions that his degenerative disc disease was not diagnosed in service because no MRI or CT scan was conducted.  He contends that the X-rays taken in 1995 produced the same findings as those taken in service in 1988 and it was only the MRI that showed his degenerative disc disease of the lumbar spine.  In addition, the Veteran's representative cited to the Merck Manual 18th Edition, pg. 1902, in supporting arguments submitted in February 2011 for the proposition that a diagnosis of a herniated disc is by CT, MRI, or CT-myelography.  Therefore, the Veteran's representative argued that a definitive diagnosis could not be made, nor could it be ruled out, until the Veteran underwent the MRI in 1995.

Notably, neither VA examiner gave an opinion as to the Veteran's contention, as supported by the March 2010 statement by his private treating chiropractor, that his degenerative disc disease is secondary to his lumbar strain.

In March 2014, the Board requested a VHA medical opinion on the etiology of the Veteran's degenerative disc disease and left lower extremity radiculopathy, noting that it found the rationales of the March 2009 and May 2010 examiners inadequate because they did not address the Veteran's contentions.

Consequently, in April 2014, a VHA medical opinion was provided.  The examiner opined that the Veteran's lumbar degenerative disc disease is likely related to his lumbar strain and mechanical back pain diagnoses made in the service.  The examiner noted that non-radiating pain indicates back strain, not radiculopathy.  He stated that it is sometimes difficult to diagnose degenerative disc disease using only x-rays, and MRI is preferred for definite diagnosis.  He noted that degenerative disc disease is one of the most common conditions affecting aging populations and there seems to be some correlation between age, the type of lifestyle and changes in spinal discs.  Further, quite commonly the first presenting symptoms are back pain, back spasms, difficulty lifting or performing physical activities.  The examiner stated that these symptoms gradually worsen as a spinal disc degenerates.  Eventually, as a disc does start to bulge, it may start to irritate and eventually compress the nearby nerve root causing radicular syndrome (radiating pain, numbness and tingling and leg or foot weakness).  

As such, the examiner concluded that it was at least as likely as not that the Veteran's degenerative disc disease was due to and has been aggravated by his service-connected lumbar strain.  Further, with regard to the Veteran's radiculopathy of the left lower extremity, the VHA examiner opined that it was at least as likely as not that the condition was related to the Veteran's degenerative disc disease of the lumbar spine.

The Board finds the VHA examiner's April 2014 opinion is entitled to great probative weight.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a detailed rationale for the conclusion reached based on a summary of the Veteran's medical history.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the relationship between the Veteran's degenerative disc disease and his service-connected lumbar spine strain.  As noted above, the Veteran's private chiropractor stated in a March 2010 letter that there was a "high likelihood" that his degenerative disc disease was related to his lumbar strain.

Based on the evidence, the Board concludes that service connection is warranted for the Veteran's degenerative disc disease as secondary to his service-connected lumbar spine strain.  The April 2014 VHA medical opinion is probative evidence in this regard, and there is no competent medical evidence of record to the contrary.  As the evidence is at least in equipoise that the Veteran's degenerative disc disease stems from his in-service injury, entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

As service connection is being granted for the Veteran's degenerative disc disease of the lumbar spine, the Board finds that service connection is also warranted for radiculopathy of the left lower extremity as secondary to degenerative disc disease.  Both the March 2009 and May 2010 VA examiners, as well as the April 2014 VHA examiner, provided positive nexus opinions relating the Veteran's radiculopathy to his degenerative disc disease of the lumbar spine.  As the preponderance of the evidence is in favor of the Veteran's claim, the Board finds that service connection for radiculopathy of the left lower extremity as secondary to service-connected degenerative disc disease is granted.
 
ORDER

Entitlement to service connection for degenerative disk disease of the lumbar spine with herniated disks at L4-5 and L5-S1 is granted.

Entitlement to service connection for radiculopathy of the left lower extremity is granted.


REMAND

As noted above, service connection has been granted for the Veteran's degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity.  In light of this grant of benefits, the Board finds that additional development is necessary prior to adjudicating the Veteran's increased rating claim.

The Board notes that the Veteran's service-connected low back strain was last evaluated during a May 2010 VA examination.  To ensure that the Veteran is afforded every possible consideration with respect to his increased rating claim, remand is needed for a new VA examination to determine the current severity of the Veteran's service-connected low back strain and which also takes into account the impact of his newly service-connected degenerative disc disease and radiculopathy.

Since the claims file is being returned it should be updated to include any outstanding medical records dated since May 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for low back strain, degenerative disc disease or radiculopathy.  After securing the necessary release, obtain these records not already associated with the claims folder and associate them with the claims file.  Also obtain and associate with the claims file all VA treatment records regarding the Veteran dated since May 2010.  All attempts to procure records should be documented in the file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected low back strain.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report. 

The examiner should identify all currently present lumbar spine disorders and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should specifically address all associated neurological symptoms related to the Veteran's lumbar spine disability and the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe. 

If intervertebral disc syndrome is identified, the examiner should indicate whether such is productive of incapacitating episodes.  If incapacitating episodes are identified, the examiner should state their frequency.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


